Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 11, 12, 16, 17, 19, 20 and 24-30 are pending in the present application. Claims 25-30 stand withdrawn from further consideration as being drawn to a nonelected invention. Claims 11, 12, 16, 17, 19, 20 and 24 will be examined according to MPEP § 803.02. 

Claim Rejections - 35 USC § 112
The rejection of claims 11, 12, 16, 17, 19, 20 and 24 under 35 USC 112, second paragraph is maintained.
Applicant argues:
the phrases “up to”, “from”, and “at least” have been deleted from claim 11, the claim amended was amended to recite that the composition optimizes the composition of the human subject’s gastrointestinal microbiota and supports development of the human subject’s gut-brain axis; and
the recitation that the nutritional composition improves the human subject’s microbiome and metabolic profile, must be treated as a claim limitation as it is a limitation that gives “life, meaning and vitality to the claim” as required by the MPEP and applicable case law; and defines a feature of the nutritional 
Applicant’s argument was considered but not persuasive for the following reasons.
First, the term “from” was not deleted from claim 11 as noted by applicant.
Second, the issue not whether the recitation that the nutritional composition improves the human subject’s microbiome and metabolic profile is treated as a claim limitation but what is meant by said recitation.  
As amended, the claimed invention also recites “the nutritional composition optimizes the composition of gastrointestinal microbiota and supports development of the gut-brain axis of the human subject”.  The questions are (i) what are the parameters/conditions necessary to identify and clearly state that the gastrointestinal microbiota is not only optimized but supports development of the gut-brain axis?; (ii) how does one determine/know that the microbiome and metabolic profile is improved?; and (iii) how does the skilled artisan know it is an improvement absent some guideline/conditions that set forth what the improvement is?
In other words, if the skilled artisan in the art is unable to identify said “improvement” and “optimization and support”, he/she would be unable determine the metes and bound of the claimed invention.
For these reasons, the rejection of claims 11, 12, 16, 17, 19, 20 and 24 under 35 USC 112, second paragraph is maintained.
Claim Rejections - 35 USC § 103
The rejection of claims 11, 12, 16, 17, 19, 20 and 24 under 35 U.S.C. 103 over Gonzalez (US 2014/0093614) in view of Zhang et al. (Current Microbiology, vol. 59, 2009), Guilloteau et al., (Nutrition Research Review, vol. 23, 2010 cited by applicant on IDS submitted 01/23/2015) and Paap (All About Feed, vol. 22, 2014) is maintained.
Gonzalez (2014/0093614) entitled “Probiotic Stabilization” teaches in paragraph 6 line 3, an infant formula or children’s nutrition product for administration to a pediatric subject. In paragraph 37 the composition is nutritionally complete and contains proteins (in an amount from about 1 to about 7g/100 kcal, see paragraph [0095]), carbohydrates (in an amount from 5-25g/100 kcal, see paragraph [0109]) and lipids (in an amount from about 1 to about 7g/100 kcal, see paragraph [0092]). In paragraph
41 inactivated Lactobacillus rhamnosus GG is included to favorably influence the health of the host. In paragraphs 63, 107 and 108 polysaccharides include polydextrose and galacto-oligosaccharide. In paragraphs 42, 43, 74-75 prebiotics and probiotics are taught. In paragraphs 97 and 98 non-human lactoferrin is included, particularly bovine (in an amount of from 5-16 mg/100kcal, see paragraph [0098]-[0099]). The compositions may further comprise long chain polyunsaturated fatty acids (see paragraph [0110]). The composition may further comprise bacterial metabolites including e.g. amino acids and fatty acid, e.g. short chain fatty acids such as butyric acid (paragraphs [0037] and [0047]). See also claims 1-16 of Gonzalez.
Gonzalez does not expressly teach that short chain fatty acids such as butyric acid are produced by microbiota fermentation.

Zhang et al. teaches that butyrate is produced on an industrial scale via microbiota fermentation and that organic acids produced by fermentation are preferred over their chemically synthesized counterparts for food additives and pharmaceutical products (page 657, Introduction heading);
Guilloteau et al. teaches butyrate has multiple effects, including providing epithelial cells with energy, markedly increasing epithelial proliferation and differentiation, and improves colonic barrier function (see the entire article, especially page 373, Effects of butyrate on gastrointestinal epithelial cell functions); and is a helpful feed additive even at very low doses and especially when ingested soon after birth, as it enhances performance and controls gut health disorders caused by bacterial pathogens (see Abstract and page 378, Concluding remarks and perspectives); and
Paap et al. teaches butyrate is an essential energy source for cells in the intestinal tract, benefits the immune system of animals and holds antibacterial activity (see the entire article, especially Abstract). The reference also teaches that butyrate is only produced in small quantities in newborn animals and, thus, “supplementation of milk formula and starter diets with butyrate contribute to enhanced development of the intestinal mucosa and improvement of digestive processes” in neonatal calves and piglets (see Conclusions).

Therefore it would have been prima facie obvious to one of ordinary skill in the art to utilize butyrate produced by microbiota fermentation in the product of Gonzalez, since as taught by the prior art butyrate produced by fermentation are preferred over 
While Gonzalez et al does not expressly teach that the administration of the composition improves the microbiome and metabolic profile of a pediatric subject, Guilloteau and Paap teach that butyrate has multiple effects and that addition to milk formula and starter diets of infants would enhance performance and controls gut health. Additionally, prebiotics, as known in the art and set forth in the present specification are:

    PNG
    media_image1.png
    85
    588
    media_image1.png
    Greyscale
 (see paragraph [0031]).  Therefore, based on the knowledge of prebiotics/probiotics, the skilled artisan would have the reasonable expectation that the composition of Gonzalez would promote growth of beneficial microorganism in the intestines.

Response to Arguments
Applicant's argues,
a claim is obvious only if the differences between the claimed invention and the cited references are such that the claimed invention as a whole would have been obvious to one of ordinary skill. MPEP § 2141; 35 U.S.C. §103(a);
there is no motivation or reasonable expectation of success in modifying the compositions taught in Gonzalez based on the teachings of Zhang to arrive at the claimed composition because, none of the cited references teach that (1) the 
a teaching of the effects of endogenous butyrate do not teach, disclose or suggest an amount of exogenous butyrate to include in a nutritional composition to achieve such effects in a human subject. One of ordinary skill in the art would not have any guidance or motivation as to the amount of exogenous butyrate to include in a nutritional composition, nor a reasonable expectation of success in selecting an amount of exogenous butyrate and arriving at a nutritional composition that can improve the microbiome and metabolic profile of a human subject; and
the secondary references do not cure the deficiencies of Gonzalez; while Guilloteau may conclude that butyrate could be considered for new applications in human nutrition (see Abstract), it does not teach, disclose or suggest adding butyrate to a human infant nutritional composition such as that taught in Gonzalez save for impermissible hindsight; administration of butyrate to an animal does not render it obvious to add butyrate to a nutritional composition for human use, and certainly not for a human infant; a teaching of an amount of butyrate useful in animals does not teach, disclose or suggest an amount of butyrate useful in humans at all, let alone an amount of butyrate suitable to achieve the same results as in animals, save for impermissible hindsight; Paap is completely silent on administering butyrate to humans or of any beneficial effects in humans, let alone human infants and does not teach, disclose or suggest 
Applicant’s argument was considered but not persuasive for the following reasons.

As noted in the previous Office Action, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
Gonzalez teaches:
each ingredient of the claimed composition except butyrate; and
a nutritionally complete composition would include a fatty acid.
As taught by Guilloteau and Paap, the addition of butyrate to an infant diet would enhance performance and control gut health disorders caused by bacterial pathogens or would contribute to enhance development of the intestinal mucosa and improvement of digestive processes and Zhang teaches the use of butyrate obtained by bacterial fermentation is preferred as food additive. 
Based on the knowledge in the art as it relates to butyrate, the addition of butyrate obtained by bacterial fermentation to the composition taught by Gonzalez would have been obvious to the skilled artisan in the art at the time of the present 
Therefore, the difference between Gonzalez and the claimed invention is such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of the present invention. 

Applicant argues (I) there is no motivation or reasonable expectation of success in modifying the compositions taught in Gonzalez based on the teachings of Zhang to arrive at the claimed composition because, none of the cited references teach that (1) the claimed composition would have any effect on the human subject’s microbiome or metabolic profile or (ii) that the bacterial metabolites can be produced by microbiota fermentation as disclosed in the present Application; and 
(II) a teaching of the effects of endogenous butyrate do not teach, disclose or suggest an amount of exogenous butyrate to include in a nutritional composition to achieve such effects in a human subject. One of ordinary skill in the art would not have any guidance or motivation as to the amount of exogenous butyrate to include in a nutritional composition, nor a reasonable expectation of success in selecting an amount of exogenous butyrate and arriving at a nutritional composition that can improve the microbiome and metabolic profile of a human subject.

The ingredients of the claimed invention are taught by the art as discussed and as set forth in Gonzalez, nutritionally complete means:

    PNG
    media_image2.png
    317
    805
    media_image2.png
    Greyscale

Gonzalez also teaches the composition may contain proteins (in an amount from about 1 to about 7g/100 kcal, see paragraph [0095]), carbohydrates (in an amount from 5-25g/100 kcal, see paragraph [0109]); lipids (in an amount from about 1 to about 7g/100 kcal, see paragraph [0092]); prebiotics and probiotics (see paragraphs 42, 43, 74-75); long chain polyunsaturated fatty acids (in an amount from about 5 mg/100 kcal to about 100mg/100kcal, see paragraph [0112]).  Therefore, the amounts of protein, carbohydrate, lipid, probiotics/prebiotics and long chain polyunsaturated fatty acids recited by the instant invention are taught by Gonzalez.  
Zhang teaches organic acids, i.e., butyrate, obtained via microbiota fermentation are preferred over their chemically synthesized counterparts for food additives and pharmaceutical products.  In other words, Zhang provides the motivation to utilize organic acids, such as, butyrate, obtained via microbiota fermentation in the composition taught by Gonzalez.
Each of Guilloteau and Paap teaches the effect of butyrate on the GI tract.  Applicant argues 
Guilloteau may conclude that butyrate could be considered for new applications 

Paap is completely silent on administering butyrate to humans or of any beneficial effects in humans, let alone human infants and 
Neither teaches, discloses or suggests adding butyrate to a human infant nutritional composition as that taught in Gonzalez save for impermissible hindsight.
Guilloteau states:

    PNG
    media_image3.png
    284
    340
    media_image3.png
    Greyscale
(see page 372) and, thus, clearly notes ingestion of butyrate by humans was known in the art.  
As taught by Guilloteau and Paap, the addition of butyrate to an infant diet would enhance performance and control gut health disorders caused by bacterial pathogens or would contribute to enhanced development of the intestinal mucosa and improvement of digestive processes.  Therefore, the art provides motivation to add butyrate, obtained via microbiota fermentation in the composition taught by Gonzalez.
Applicant seems to be arguing one cannot extrapolate from a non-human animal to human, save for impermissible hindsight.  
However, extrapolation of data obtained via non-human animal studies to humans are routinely done in the medical art.  Applicant’s attention is directed to MPEP 
Based on the level of skill of the ordinary artisan in the pharmaceutical/medical art and the teaching of both Guilloteau and Paap of the benefit of the addition of butyrate to infant diets and the teaching of Guilloteau of the use of butyrate “even at very low doses” (for example, 0.1-0.5 g/kg, see page 367, left paragraph, 1st full paragraph), the determination of the amount of butyrate that would be effective in human infants is rendered prima facie obvious.
Lastly, silence as to the effect of the prior art composition on the human subject’s microbiome or metabolic profile is not absence thereof.  The fact is that the skilled artisan in the art would have the reasonable expectation that compositions comprising similar ingredients would have similar properties.  Applicant’s attention is directed to MPEP § 2112 (I).
Additionally, as noted above prebiotics are known to promote the growth of beneficial microorganism in the intestines and butyrate allows for pathogen control in the gut.  Therefore, the skilled artisan in the art would have the reasonable expectation that a composition comprising one or both would improve/optimize the microbiome of the human gut.
For these reasons, the rejection of claims 11, 12, 16, 17, 19, 20 and 24 under 35 U.S.C. 103 over Gonzalez (US 2014/0093614) in view of Zhang et al. (Current Microbiology, vol. 59, 2009), Guilloteau et al., (Nutrition Research Review, vol. 23, 2010 cited by applicant on IDS submitted 01/23/2015) and Paap (All About Feed, vol. 22, 2014) is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628